Citation Nr: 0115950	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  01-00 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of amebic 
dysentery with irritable bowel syndrome currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefits sought on 
appeal.  

In October 1997, the veteran was notified by VA letter that 
his substantive appeal was not timely filed on the issue of 
an earlier effective date for the assignment of the 30 
percent disability rating for amebic dysentery with irritable 
bowel syndrome.  On appeal, the veteran's representative 
again raised that issue; however, that issue is not on appeal 
and is being referred to the RO for any appropriate action.  
The Board further notes that the issue of an effective date 
earlier than April 1993 for assignment of a 30 percent rating 
for his disability is not inextricably intertwined with the 
issue of an increased rating that is currently before the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal has been obtained by 
the RO.  

2.  Amebic dysentery with irritable bowel syndrome is 
manifested by constipation, diarrhea, nausea, and left lower 
abdominal quadrant tenderness, with objective findings 
showing no malnutrition, anemia or weight gain or loss.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for amebic dysentery with irritable bowel syndrome 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.321, 4.1-4.7, 4.41, 4.114, Diagnostic Code 7322-7319 
(2000) Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the appellant).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate his claim, in the December 
2000 statement of the case.  He was provided a VA medical 
examination in April 1999, and his VA outpatient treatment 
records have been obtained and associated with the file.  
There is no indication that there are any outstanding records 
pertinent to this appeal.  Thus, the Board finds that the 
duty to assist as mandated by the Veterans Claims Assistance 
Act, supra, has been fulfilled. 

Based on the veteran's service medical records and post-
service medical records, the RO granted the veteran 
entitlement to service connection for amebic dysentery in 
September 1948, effective from the time of his separation 
from active duty.  A noncompensable evaluation was assigned, 
which remained in effect until April 1993, the date he filed 
a claim for an increase, at which time the rating was 
increased to 30 percent.  In March 1999, the VA received the 
veteran's application for an increased rating asserting that 
his amebic dysentery had worsened so that the 30 percent 
evaluation did not reflect his current condition.  

VA outpatient treatment records include a December 1998 
record noting that the abdomen was soft, nontender, with 
positive bowel sounds and no masses.  When seen in February 
1999, the veteran complained of bleeding, diarrhea, and 
bloating.  Objectively, the abdomen was soft with two 
incisional scars and no masses.

During the veteran's April 1999 VA examination, he related 
that he has had problems with constipation fluctuating with 
diarrhea; that he has had no weight gain or loss over the 
past year; that he suffers from nausea on a daily basis, no 
vomit but rather felt acid reflux; that diarrhea occurs 
several time a week; and that constipation is often 
associated with bright red blood.  He complained of abdominal 
pain in the left lower quadrant and denied a history of 
fistula or fecal leakage.  On examination, there was no 
evidence of malnutrition and anemia.  On palpation, there was 
some pain in the left lower quadrant.  He had normal bowel 
sounds in all quadrants.  The abdomen was normal upon 
auscultation.  He was on no medication for abdominal pain 
because "it makes it worse."

During the veteran's October 1999 VA examination he related 
that he treats his diarrhea with home remedies, such as honey 
and garlic.  He has diarrhea form one to four times a day.  
He stated his weight was stable.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When an unlisted condition is encountered it will be 
permissible to rate under closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  

The veteran's amebic dysentery with irritable bowel syndrome 
is rated under 38 C.F.R. § 4.114, Diagnostic Code 7322-7319.  
The irritable bowel syndrome portion of the disability is 
rated under Diagnostic Code 7319, analogous to irritable 
colon syndrome.  Under this code, a 30 percent evaluation is 
warranted for severe diarrhea or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
The 30 percent rating is the maximum rating under this code.  

The veteran reports having constipation, diarrhea and nausea, 
anywhere from one to four times a day.  Medical evaluation 
confirms tenderness to palpation in the left lower quadrant 
of the abdomen; otherwise the findings were normal.  Under 
the circumstances a 30 percent evaluation under Diagnostic 
Code 7319 is entirely appropriate.  

Diagnostic Code 7322 provides that dysentery is rated as 
ulcerative colitis under Diagnostic Code 7323.  Under this 
code, moderately severe colitis with frequent exacerbations 
warrants a 30 percent evaluation.  Severe colitis with 
numerous attacks a year and malnutrition and only fair health 
during remissions warrants a 60 percent evaluation.  For a 
100 percent evaluation, the colitis must be pronounced 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complication as liver abscess.  See 
38 C.F.R. § 4.114.  

The veteran's treatment and examination reports have 
consistently shown no malnutrition or anemia.  His weight has 
remained constant, without recent weight gain or loss.  In 
the absence of more severe manifestations, such as only fair 
health with numerous colitis attacks a year or pronounced 
colitis resulting in marked malnutrition and anemia, the 
criteria for higher evaluations (60 percent or 100 percent) 
have not been met.  No more than a 30 percent evaluation 
under Diagnostic Code 7322 is warranted.  

The only other code that might be applicable in the veteran's 
case would be Diagnostic code 7321, pertaining to amebiasis.  
On the other hand, the maximum rating under that code is 10 
percent for mild gastrointestinal disturbances, lower 
abdominal cramps, nausea, gaseous distention, chronic 
constipation interrupted by diarrhea.  The veteran's 
disability warrants a higher evaluation under the two above-
mentioned codes.  Id.  

Hence, the Board finds that the currently assigned evaluation 
of 30 percent for the veteran's residuals of amebic dysentery 
with irritable bowel syndrome under Diagnostic Code 7322-7319 
is entirely appropriate.  See 38 C.F.R. § 4.114; see also 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence), and fully 
comports with the applicable schedular criteria.  

There is no medical evidence that the schedular criteria are 
inadequate to evaluate this disability.  The veteran has not 
presented evidence showing that the residual of amebic 
dysentery with irritable bowel syndrome, in and of itself, is 
the cause of marked interference with employment, has 
necessitated frequent periods of hospitalization, or 
otherwise has rendered impracticable the application of the 
regular schedular standards.  Although the veteran is 
receiving VA pension benefits, those benefits are based on a 
combination of his service and nonservice conditions, age, 
education and occupational background.  The 30 percent 
evaluation for this disability is entirely appropriate and 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.  


ORDER

A disability evaluation in excess of 30 percent for amebic 
dysentery with irritable bowel syndrome is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

